Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the following features:
Claim 1:
one or more computer processors; and
one or more computer-readable storage media having instructions stored thereon that, responsive to execution by the one or more computer processors, implement an application manager configured to:
present a first user-selectable control on a display, the display included or associated with the electronic device;
receive user input through the first user-selectable control, the user input indicating that one or more items associated with applications running on the electronic device are related to a task; and
based on the user input, present a task group on the display, the task group comprising representations of the respective applications associated with the one or more related items, the representations usable to launch the respective applications

Claim 11:

receiving user input through the first user-selectable control, the user input indicating that one or more items associated with applications running on the electronic device are related to a task; and
presenting a task group on the display, based on the user input, the task group comprising representations of the respective applications associated with the one or more related items, the representations usable to launch the respective applications.

For example, Chen (US 7,503,012) discloses a program or system function on a computer system is automatically invoked by receiving a user-selected first insertion point or replacement area within a first user interface to a destination computer file. Subsequent to receiving the first insertion point within a destination file, a second user interface to content of a source computer file is provided upon user command. Then, responsive to a user highlighting text within the second user interface, the highlighted text is automatically copied from the application program to a clipboard buffer. Auto-trigger rules are searched for a rule which correlates to said highlighted text copied to the clipboard and, upon finding a correlating rule, one or more programs or system functions are invoked according to the found rule without need to modify or change said application program, but does not expressly disclose the above claimed features. 
For example, Verma (US 7,801,885) discloses search engines, and in particular, to internet search engines that use feedback to refine search results, but does not expressly disclose the above claimed features.


As such, claims 1 and 11 are in condition for allowance.
Claims 2-10 and 12-20 depend from an allowable claim and are thus in condition for allowance for at least this reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        12/04/2021